Case: 5:18-cr-00083-GFVT-MAS Doc #: 90 Filed: 07/28/20 Page: 1 of 3 - Page ID#: 326




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                     CENTRAL DIVISION
                                        LEXINGTON

  UNITED STATES OF AMERICA,                        )
                                                   )
          Plaintiff,                               )    Criminal No. 5:18-cr-00083-GFVT-MAS
                                                   )
  V.                                               )
                                                   )
  JAMIE CLAY DERICKSON,                            )                    ORDER
                                                   )
          Defendant.                               )
                                                   )

                                       *** *** *** ***

          This matter is before the Court on the Recommended Disposition filed by United

  States Magistrate Judge Matthew A. Stinnett as to Defendant Jamie Clay Derickson. [R.

  87.] The Report and Recommendation addresses the issue of whether Mr. Derickson is

  competent to stand trial pursuant to 18 U.S.C. § 4241(a). Mr. Derickson underwent

  evaluation by two experts: Dr. Geoffrey Grimm, on behalf of the United States, and Dr. Eric

  Y. Drogin, on behalf of the defendant. Dr. Grimm concluded that Mr. Derickson was

  competent to stand trial. Dr. Drogin disagreed; his report states he does not believe Mr.

  Derickson is fit to stand trial.

          Judge Stinnett held a competency hearing on June 17, 2020. [R. 84.] At the hearing,

  Judge Stinnett considered the reports of the competing experts. Although the experts

  reached different conclusions about Mr. Derickson’s competency, Judge Stinnett correctly

  noted that “[p]er the reports of both experts, Derickson is cooperative with his counsel,

  understands counsel is on his side, demonstrated that [he] could assist [his counsel] by

  providing her information (though could not verbalize that this was a means to assist her),
Case: 5:18-cr-00083-GFVT-MAS Doc #: 90 Filed: 07/28/20 Page: 2 of 3 - Page ID#: 327




  and understands that counsel will provide advice to him by telling him what to do.” [R. 87

  at 7.] While Mr. Derickson was confused by legal terms, “by both experts’ testimony and

  reports, [he] understands that there is a legal proceeding against him, and understands the

  factual circumstances that led to the charges against him.” Id. Finally, “Derickson

  appreciates the seriousness of the charges, as he told Dr. Drogin that he might be

  incarcerated if he is found guilty, and furthermore, maintained his innocence to both

  experts.” Id.

         Judge Stinnett advises that, based upon the consistencies in the experts’ reports and

  the evidence presented at the hearing, Mr. Derickson is competent to stand trial, and he

  recommends the Court find Mr. Derickson competent for further proceedings in this matter.

  The time to file objections to this recommendation has passed, and neither party has objected

  nor sought an extension of time to do so. Instead, Mr. Derickson has filed a motion for

  rearraignment, which this Court has granted. [R. 88; R. 89.]

         Generally, this Court must make a de novo determination of those portions of the

  Recommended Disposition to which objections are made. 28 U.S.C. § 636(b)(1)(c). When

  no objections are made, this Court is not required to “review . . . a magistrate’s factual or

  legal conclusions, under a de novo or any other standard . . . .” See Thomas v. Arn, 474 U.S.

  140, 151 (1985). Parties who fail to object to a magistrate’s report and recommendation are

  also barred from appealing a district court’s order adopting that report and recommendation.

  United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, this Court has

  examined the record, and agrees with the Magistrate Judge’s Recommended Disposition.

         Accordingly, the Court hereby ORDERS that Judge Stinnett’s Recommended

  Disposition [R. 87] is ADOPTED as and for the opinion of the Court. The Court FINDS that



                                                   2
Case: 5:18-cr-00083-GFVT-MAS Doc #: 90 Filed: 07/28/20 Page: 3 of 3 - Page ID#: 328




  Defendant Jamie Clay Derickson is competent to face further proceedings in this matter,

  including trial.

         This the 28th day of July, 2020.




                                                3
